Exhibit 10.17c

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

270 Park Avenue

New York, New NY 10017

Gentlemen:

The undersigned hereby agrees to extend the Termination Date under the Credit
Agreement dated as of December 23, 2004 (as amended from time to time, the
“Credit Agreement”) among Praxair, Inc., a Delaware corporation (the “Company”),
the Subsidiaries referred to therein, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), Bank of
America, N.A., as Syndication Agent and Citibank, N.A. and Credit Suisse First
Boston, as Co-Documentation Agents, to December 23, 2011. Terms defined in the
Credit Agreement are used herein with the same meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

WELLS FARGO BANK, N.A. By:  

/s/ JORDAN FRAGIACOMO

  Name:   JORDAN FRAGIACOMO   Title:   Vice President

Agreed and accepted:

 

PRAXAIR, INC. By:  

/s/ Michael J. Allan

  Name:    Michael J. Allan   Title:   Vice President and Treasurer

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

/s/ Stacey L. Haimes

  Name:   Stacey L. Haimes   Title:   Executive Director